DETAILED CORRESPONDENCE
This detailed action is in response to the amendments and arguments filed on 4/25/2022, and any subsequent filings.
Notations “C_L_”; “P_L_”; and “Pg_Pr_” are used to indicate “column_lines_”; “page_lines_”; and “page_paragraph_”, respectively.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Status
 Claims 1-2, 4-6, and 8-18 stand rejected. Claims 3 and 7 are cancelled. Claims 1-2, 4-6, and 8-18 are pending.

Response to Arguments
Applicant’s arguments, see Arguments/Remarks, filed 4/25/2022, with respect to the rejection(s) of claim(s) 1-2, 4-6, and 8-18 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior art references.

Response to Amendment
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-2, 4-6, and 8-18 are rejected under 35 U.S.C. 103 as being unpatentable over Alpha (DE4343180; A machine translation has been provided and claim mapped to) in view of Hecking et al. (EP3213803; hereinafter “Hecking”. A machine translation has been provided and claim mapped to) and Levitt (US2015/0196859).
Applicant’s claims are directed towards an apparatus.
Regarding claims 1-2, 4-6, and 8-18; Alpha discloses a backflushing filter, comprising:
A) a housing (See Alpha Fig. 1; Pg10Pr4; upper part 12 combined with filter bell 14 are connected together), comprising
B) an inlet, an outlet, and a drain (See Alpha Fig. 1, Pg10Pr4-5, Pg13Pr1, Pg14Pr4; inlet channel 20, outlet channel 40, and drain line 190 that forms a drain channel 194);and 
E) a backflushing duct connected to the suction element and the drain (See Alpha Fig. 1, Pg13Pr1; drain chamber 100 connected to the rotary suction device 80 and outlet 40. Pg4Pr1; passage opens directly into drain channel in order to discharge the dirt as directly as possible.).
Alpha does not disclose C) a filter element that divides the housing into an inner inlet chamber connected to the inlet and an outer outlet chamber connected to the outlet; D) a suction element rotatably arranged in the inlet chamber inside the filter element, the suction element comprising a central duct and at least one inclined side duct, E) wherein during backflushing liquid flows through the at least one inclined side duct into the central duct and thereby causes the suction element to rotate.
However, Alpha utilizes a rotational movement to detach dirt particles from the throttle plate via centrifugal force (See Alpha Pg6Pr8, Pg11Pr5-Pg12Pr1; throttle plate 94 can be moved in a tumbling manner during the rotational movement). The rotation of Alpha’s throttle plate is moved by the spindle nut 148 that is engaged to spindle/drive sleeve 110 when moving from the upper rest position to the lower end position (See Alpha Fig. 1, 9; Pg15Pr1). Alpha further indicates that although the throttle plate may freely rotate once in the lower end position, it is expedient that the throttle plate can be rotated by the drive/spindle sleeve (See Alpha Pg6Pr7, Pg7Pr1-4).
Hecking relates to the prior art by disclosing a backwash filter for servicing water, which can be switched from an operating position to a backwashing position (See Hecking Pr. 1). Hecking indicates that there is an impeller with two flat nozzles with slot-shaped cavity in the flat nozzles (i.e. inclined side duct) (See Hecking Fig. 1-6; Pr. 44-45; impeller 100 has two slot-shaped cavity 113 in the flat nozzles 109/111. Fig. 6; nozzle 111 is further inclined relative to the circular interior 115.). During the backwashing position, the flow into the annular space is blocked by the annular projection 72, where water flows from the outside inwards through the upper filter section 68 and then downwards into the interior of the impeller 100. Water continues to flow in the direction of the arrows 132 through the flat nozzles 109 and 11 into the annular space 46. The small flow cross-section in the flat nozzles causes a high flow rate through the filter element from the inside to the outside, which loosens any adhering dirt particles to the filter element (See Hecking Pr. 50; Fig. 3, 6). The angle of the nozzles sets the impeller in rotation, and further does not require any further action during backwashing (See Hecking Pr. 12).
Levitt relates to the prior art by disclosing a fluid filtration device that separates solids from fluids (Levitt abstract; Pr. 1, 5), and further discloses C) a filter element that divides the housing into an inner inlet chamber connected to the inlet (Levitt Pr. 49; Fig. 3; inlet 101 has an inlet region 118 that allows the fluid to enter the interior of filter material 214) and an outer outlet chamber connected to the outlet (Levitt Pr. 49; Fig. 3; filtered outlet 102 is on the outside of filter material 214); D) a suction element rotatably arranged in the inlet chamber inside the filter element, the suction element comprising a central duct and at least one inclined side duct (Levitt Fig. 3, 11-12; Pr. 49, 84; circular holes 314), E) wherein during backflushing liquid flows through the at least one inclined side duct into the central duct and thereby causes the suction element to rotate (Levitt Pr. 70; suction scanning may be used, where the suction force of the nozzles causes liquid to flow backward locally through the filter screen in the vicinity of the nozzle. This pulls the filter cake off the screen and sends it to an exhaust valve.). Suction scanning filters are able to continue operation, compared to general back-flushing filters have downtime during their cleaning cycle (Levitt Pr. 70).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide Alpha’s backwashing system, that utilizes a rotational movement to produce centrifugal force to remove dirt particles from the throttle plate and further indicates that the rotational movement is produced by a drive/spindle sleeve (See Alpha Pg6Pr7, Pg7Pr1-4), to incorporate Hecking’s angled nozzles that sets the impeller into a rotation during backwashing, along with Levitt’s usage of suction scanning in order to produce a high flow rate through the filter element to loosen any adhering dirt particles to the filter element, while allowing the filtration device to not have any downtime during the cleaning cycle (Levitt Pr. 70). The Examiner further notes that lower downtime during operation will increase production in water filtration.
The above embodiment is further claim mapped to dependent claims, listed below in the “Additional Disclosures Included” section.
Claim 2: The backflushing filter according to claim 1, wherein the at least one inclined sidce duct has a helical shape (See Hecking Pr. 11; the impeller has one or more flat nozzles (i.e. elongated opening) on the outside of the cylindrical body, where the plurality of elongated openings may be in a spiral arrangement).
Claim 4: The backflushing filter according to claim 1, wherein the suction element has, extending along an outer end of the at least one inclined side duct, at least one row of suction openings arranged one after another and spaced apart from one another (See Alpha Fig. 4; the suction tubes 86 are spaced apart from each other. See Hecking Fig. 1-6; Pr. 11; plurality of elongated openings or a multiplicity of round openings on the impeller 100).
Claim 5: The backflushing filter according to claim 4, wherein the suction element has two diametrically opposed inclined side ducts whose suction openings are arranged in gaps relative to one another (See Alpha Fig. 4; suction tubes 86 have an opposing tube. See Hecking Fig. 1-6; the impeller 100 has two slot-shaped cavity 113 in the flat nozzles 109/111 that are opposed from one another).
Claim 6: The backflushing filter according to claim 1, wherein the suction element and the filter element are arranged coaxially to each other (See Alpha Fig. 1-4; suction tubes 88 are lined up in the same direction with filter candle 30).
Claim 8: The backflushing filter according to claim 1, wherein the at least one inclined side duct has opposing curved guide surfaces that end at at least one suction opening (See Alpha Fig. 1-4; suction tubes 86 are tubular (i.e. curved walls)).
Claim 9: The backflushing filter according to claim 1, wherein a cross-sectional area of the central duct widens out in a direction of the drain (See Alpha Fig. 9; the fluid travels downwards, and the side wall with passageway 173 taper towards the drain 192).
Claim 10: The backflushing filter according to claim 1, wherein the suction element has at least one blade (See Alpha Fig. 1, C11Pr4; peripheral edge 104 is located on the rotary suction device 80).
Claim 11: The backflushing filter according to claim 10, wherein the blade has the at least one suction opening at its blade edge (See Alpha Fig. 1/3, C11Pr3-4; peripheral edge 104 is located on the rotary suction device 80, contains opening 102).
Claim 12: The backflushing filter according to claim 10, wherein the blade is forward-curved (See Alpha Fig. 1/3, C11Pr4, C12Pr5; peripheral edge 104 is located on the rotary suction device 80. The peripheral edge 104 contains notches 136 that is curved forward).
Claim 13: The backflushing filter according to claim 10, wherein a contour of the blade varies in a longitudinal direction of the suction element (See Alpha Fig. 1/3; the length of the blade varies along the length of the tubing).
Claim 14: The backflushing filter according to claim 1, wherein the suction element is arranged so that the suction element is able to rotate freely in the backflushing filter (See Alpha Fig. 1-4, C11Pr4, C12Pr5; suction device 80 is a rotary suction device (i.e. rotates)).
Claim 15: The backflushing filter according to claim 1, wherein the suction element is axially displaceable between a filter operating position and a backflushing position (See Alpha Pg14Pr7, Pg15Pr2; when backwashing, valve 192 is opened so that liquid flows out and into the outlet channel 194. Liquid flows from the inlet-side and into the outlet chamber 100, i.e. the outlet is blocked off to allow fluid to flow into the drain. Pg4Pr1; suction device 80 is placed in the same axial direction as longitudinal axis 50; where the passage opens directly into drain channel in order to discharge the dirt as directly as possible. Pg3Pr5; the piston can be moved from the rest position towards another end position when the valve is opened.), wherein the backflushing filter has an outlet opening that is connected to the backflushing duct (See Alpha Pg14Pr7, Pg15Pr2, Fig. 1/9; the piston 140 can move in 2 separate positions for backwashing or not backwashing, and is further connected to the outlet chamber 100), wherein the outlet opening is open to the inlet chamber in the filter operating position of the suction element and closed to the inlet chamber in the backflushing position of the suction element (See Alpha Pg14Pr7, Pg15Pr2; when backwashing, valve 192 is opened so that liquid flows out and into the outlet channel 194. Liquid flows from the inlet-side and into the outlet chamber 100, i.e. the outlet is blocked off to allow fluid to flow into the drain.).
Claim 16: The backflushing filter according to claim 15, wherein the suction element has an outlet opening that is connected to the backflushing duct and is positioned relative to a bottom of the inlet chamber in such a way that, in the filter operating position, the outlet opening is positioned at least partially above the bottom of the inlet chamber and is thus open relative to the inlet chamber (See Alpha Fig. 1/9, Pg16Pr2; the outlet 40 is at least partially above the bottom of the inlet 20. The suction tubes 86 is further connected drain chamber 100 by allowing fluid to travel through into the drain line 190/drain chamber 100) and, in the backflushing position that is axially shifted relative to the filter operating position the first outlet opening is positioned below the bottom of the inlet chamber and is thus closed relative to the inlet chamber (See Alpha Fig. 1/9, Pg15Pr2-Pg16Pr2; the piston 140 moves from the start to the end position (Fig. 9), where the opening of the exit for drain channel 194 is now closed off, by closing valve 192, and thus the outlet into the drain chamber is closed off from the inlet chamber of filter jacket 34).
Claim 17: The backflushing filter according to claim 15, wherein the outlet opening is formed between the suction element and a bottom of the inlet chamber and in the backflushing position that is axially shifted relative to the filter operating position, the suction element rests against the bottom and thus closes the outlet opening (See Alpha Fig. 1/9, Pg15Pr2; there is at least a second opening of channel 102, that leads into the bottom of the filter jacket 34. In another position, the bottom of channel 102 may be closed when coming into contact with throttle head 94 and piston head 142 of piston 140).
Claim 18: The backflushing filter according to claim 15, wherein the suction element is supported so that the suction element is able to slide axially in the backflushing filter in opposition to a restoring spring (See Alpha Fig. 1-9; Pg14Pr2; piston 140 is acted upon by a compression spring 182. The spring alters the opening and closures of the suction tubes 86.).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
August (DE8438010U1).
Schrempf (US20100065489) – backwash filter with a helix pipe
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONOVAN C BUI-HUYNH whose telephone number is (571)272-0379.  The examiner can normally be reached on M-F, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bob Ramdhanie can be reached on 5712703240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Donovan Bui-Huynh/Examiner, Art Unit 1779

/Bobby Ramdhanie/Supervisory Patent Examiner, Art Unit 1779